           Case 1:21-cr-00342-PLF Document 22 Filed 06/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                   v.                         :       Case No. 21-cr-342-PLF
                                              :
JERAMIAH CAPLINGER,                           :
                                              :
                        Defendant.            :


          JOINT MOTION TO CONTINUE STATUS CONFERENCE FOR 30 DAYS

        The United States of America and the defendant, Jeramiah Caplinger, jointly request to

continue the status conference, set for July 9, 2021, approximately 30 days to a date convenient

for the Court. 1

        As grounds for the motion, the government states that on May 5, 2021, the government

filed an Information, charging the defendant with: entering and remaining in a restricted building

or grounds, in violation of 18 U.S.C. § 1752(a)(1); disorderly and disruptive conduct in a restricted

building or grounds, in violation of 18 U.S.C. § 1752(a)(2); disorderly conduct in a Capitol

building, in violation of 40 U.S.C. § 5104(e)(2)(D); parading, demonstrating, or picketing in a

Capitol building, in violation of 40 U.S.C. § 5104(e)(2)(G); and climbing on U.S. Capitol Grounds,

in violation of 40 U.S.C. § 5104(d). Since that date, the government has produced discovery to

the defendant, and the parties are in active plea negotiations.

        The parties would request an additional 30 days to finalize a plea agreement. The parties

anticipate requesting to change the status conference to a Rule 11 hearing.

        The parties would further request that the Court exclude the period from July 9, 2021 to


1 The government respectfully requests a date outside of the week of August 9, 2021. The government
will be on trial for one week.
          Case 1:21-cr-00342-PLF Document 22 Filed 06/29/21 Page 2 of 2




the new date for a status conference, finding that the ends of justice served by excluding the period

of this continuance outweigh the best interest of the public and the defendant in a speedy

trial, pursuant to 18 U.S.C. § 3161(h)(7)(A.

                                               Sincerely,

JERAMIAH CAPLINGER,                            CHANNING D. PHILLIPS
                                               Acting United States Attorney

/s/ James Gerometta (by LS)                    By:     /s/ Lucy Sun__
James Gerometta                                Lucy Sun
Assistant Federal Defender                     Assistant United States Attorney
631 Abbott Street                              Detailee – Federal Major Crimes
5th Floor                                      United States Attorney’s Office
Detroit, MI 48226                              for the District of Columbia
Telephone No. (313) 967-5839                   Telephone No. (617) 590-9468
James_Gerometta@fd.org                         Lucy.sun@usdoj.gov
